Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to Application No. 17/508050 filed on October 22, 2021. Claims 1-20 are presented for examination and are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,169,727. Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed inventions are directed to managing a backup server or pod for providing synchronous replication of data; wherein both claimed inventions are primarily directed to adding more replication volumes (i.e. including a second storage system on Pat. 11,169,272 and stretching the pod on the instant application); and wherein a person of ordinary skill in the art would understand the differentiated limitations to be obvious variants.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-10, 11 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 8,984,243) in view of Kokubun (US 2002/0023198); and further in view of Yamagami (US 2005/0160248).
Regarding claim 1, Chen a method of synchronous replication between storage systems with virtualized storage, the method comprising:
assigning a virtual volume datastore [Vol. A/B/C/D on FIG. 3(a) and c17 L91-c18 L7], a pod comprising a management object [BDS service manager 204 that manages provisioning of non-local block data storage functionality to programs executing on host computing system 208 (FIG. 2 and c6 L23-45); wherein a BDS service manager may provide a variety of services related to providing non-local block data storage functionality, including the creation, use and deletion of BDS volumes and snapshot copies of those volumes; etc. (c5 L5-20)], the virtual volume datastore comprising virtual machine data [The host computing systems 106 on the illustrated rack 104 each host one or more virtual machines 110 in this example, as well as a node manager 108 associated with the virtual machines on that host computing system to manage those virtual machines; c4L5-15];
synchronously replicating access operations of the virtual machine data of the pod between the first and second storage systems [BDS volumes may use a block-level replication mechanism; wherein all input and output (I/O) requests to the block device are intercepted by the block-level replication mechanism kernel, with all write operations being automatically and synchronously replicated (c11 L40-55); and wherein the BDS server systems 122 may further be interconnected with one or more other networks or other connection mediums, such as a high-bandwidth connection over which the server storage systems 122 may share volume data ( e.g., for purposes of replicating copies of volumes and/or maintaining consistency between primary and mirror copies of volumes) (c5 L60-67)].
stretching the pod from a first storage system to a second storage system, including copying the virtual machine data from the first storage system to the second storage system; and wherein a request to write data to the virtual volume datastore is not acknowledged as being complete until the virtual machine data stored on both the first storage system and the second storage system has been updated in accordance with the request to write data.
Kokubun, when addressing issues related to storage systems for backup, discloses stretching the pod from a first storage system to a second storage system, including copying the virtual machine data from the first storage system to the second storage system [instantaneous synchronization setup wherein mirroring is executed instantaneously when it is detected that another storage device is connected; ¶0052 and ¶0058]. Thus, Kokubun mirroring responsive to updating the management object to include a second storage system.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to start a mirroring process responsive to updating the management object to include a second storage system as disclosed by Kokubun. The combination would have be obvious because a person of ordinary skill in the art would know to use a known technique (instantaneously and synchronously mirroring when it is detected that another storage device is connected) to improve similar devices in the same way.
Yamagami, when addressing issues regarding remote copying and storage, teaches wherein a request to write data [write request; ¶0069] to the virtual volume datastore is not acknowledged as being complete until the virtual machine data stored on both the first storage system and the second storage system has been updated in accordance with the request to write data [a first acknowledgement is send to the primary storage subsystem 100a (step 225); wherein the first acknowledgement indicates that the write data has been copied to the intermediate subsystem; wherein the data in the non-volatile storage area is subsequently stored to IVOL 101c for a longer term storage; wherein the primary storage subsystem 100a sends a second acknowledgement to the primary host 110a (step 230); ¶0074 and FIG. 2].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to acknowledge a write request after the write data is stored on to intermediate storage (i.e. secondary storage) as disclosed in Yamagami. The combination would have be obvious because a person of ordinary skill in the art would know to apply the known technique of acknowledging a write request after the write data is stored in secondary storage to a known device ready for improvement to yield the predictable result of guaranteeing that when a write request is acknowledge the write data is protected by redundancy.
Regarding claim 7, Chen/Kokubun/Yamagami teach the method of claim 1 further comprising: provisioning a virtual machine from the virtual volume datastore of the stretched pod [BDS service manager 204 that manages provisioning of non-local block data storage functionality to programs executing on host computing system 208 (FIG. 2 and c6 L23-45 on Chen); wherein once the customer has attached the data volume to a provisioned virtual machine, the customer can perform various functionality, such as to build a file system, use as raw storage for a database system, use as a server boot, or any other such activity that would normally be performed with a conventional storage device (c8 L60-65 on Chen)].
Regarding claim 8, Chen/Kokubun/Yamagami the method of claim 1 further comprising: migrating an existing virtual machine into the virtual volume datastore of the stretched pod [the BDS server system 310 with mirror volume copy 322 is used to migrate the data to the newly allocated volume copy 334 for customer B, and primary volume copy 326 remains available for direct user read/write access; one advantage of such an approach is to minimize the impact caused by the data migration process; c19 L1-5 on Chen].
Regarding claim 9, Chen/Kokubun/Yamagami teach the method of claim 1 further comprising: migrating a virtual machine out of the virtual volume datastore of the stretched pod [the BDS server system 310 with mirror volume copy 322 is used to migrate the data to the newly allocated volume copy 334 for customer B, and primary volume copy 326 remains available for direct user read/write access; one advantage of such an approach is to minimize the impact caused by the data migration process; c19 L1-25 on Chen; and wherein FIG. 3(c) to 3(d) shows data migration between BDS Servers, i.e. out of a server/pod].
Regarding claim 10, Chen/Kokubun/Yamagami teach the method of claim 1 further comprising: creating a snapshot of a virtual machine of the virtual volume datastore of the stretched pod [the copies of a volume that are saved to the archival storage systems may in at least some situations be snapshot copies of the volume at a particular point in time; c15 L20 on Chen].
Regarding claims 11 and 17-20; these claim(s) limitations are significantly similar to those of claim(s) 1 and 7-10; and, thus, are rejected on the same grounds.
Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 8,984,243) in view of Kokubun (US 2002/0023198); and further in view of Yamagami (US 2005/0160248); and still further in view of Forgette (US 2013/0159637).
Regarding claim 2, Chen/Kokubun/Yamagami explicitly teach all the claim limitations except for the method of claim 1 wherein stretching the pod further comprises stretching a protocol endpoint binding the virtual volume data store to a host object across the first and second storage systems.
Forgette, when addressing the issues relating networked virtual storage systems,
discloses methods and systems to enable the initiation of optimal creation of additional storage, such as to provide a storage object for use by one or more virtual machine 304 [abstract and ¶0084]; wherein enabling optimal creation of storage objects is done by identifying an optimum network interface 312 over network 307 between an optimal server 303 and optimal physical storage node 309 [¶0086]. Forgette further discloses that determining an optimal network interface 312 involves creating protocol endpoints on either side of the interface, where the protocol endpoints are configured to provide optimal access from, e.g., a requesting virtual storage controller to the storage resources in which the object is created [¶0098].
That is, on the one hand, Chen discloses the creation, use and deletion of BDS volumes and snapshot copies of those volumes [c5 L 10-15]; and, on the other hand, Forgette discloses that optimally creating storage objects includes determining an optimal network interface; wherein said determining further involves creating protocol endpoints on either side of the interface [¶0098].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to create a first communication endpoint to the virtual volume datastore on the first storage system (i.e. when the primary volume was created by Chen); and to further create (i.e. binding) a second communication endpoint to the virtual volume datastore on the second storage system (i.e. when the mirror volume was created by Chen) as disclosed in Forgette. The combination would have be obvious because a person of ordinary skill in the art would know to apply a known technique to a known device (i.e. creating/binding protocol endpoints configured to provide optimal access to and from storage resources in a networked storage system) ready for improvement to yield predictable results.
Regarding claims 12; these claim(s) limitations are significantly similar to those of claim(s) 2; and, thus, are rejected on the same grounds.
Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 8,984,243) in view of Kokubun (US 2002/0023198); and further in view of Yamagami (US 2005/0160248); still further in view of Forgette (US 2013/0159637); and still further in view of Zino (US 2015/0002614).
Regarding claim 3, Chen/Kokubun/Yamagami/Forgette explicitly teach all the claim limitations except for the method of claim 2 wherein stretching the protocol endpoint further comprises: receiving, by a component of an operating environment of the first storage system from a virtual volume API (' Application Programming Interface') provider of the operating environment, a request to establish a protocol endpoint on the second storage system; and forwarding the request to an operating environment of the second storage system.
Zino, in analogous art, teaches wherein stretching the protocol endpoint further comprises: receiving, by a component of an operating environment of the first storage system from a virtual volume API (' Application Programming Interface') provider of the operating environment, a request to establish a protocol endpoint on the second storage system; and forwarding the request to an operating environment of the second storage system [Paragraph [0041] Another one of the interventions includes: signaling back to the initiating endpoint; requesting a change of protocol, connection method, resource request or compression scheme. Paragraph [0043] This can be implemented via an API between the MCU 116 2 and the session managers 102. (The request for a change in protocol is stretching a protocol endpoint received by the initiating endpoint or the first storage system and using the API)].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the systems of Chen/Kokubun/Yamagami/Forgette to include the protocol endpoint stretching and API of Zino for the purpose of improving communication sessions between storage. The combination would have be obvious because a person of ordinary skill in the art would know to use a nown technique to improve similar devices in the same way.
Regarding claims 13, these claim(s) limitations are significantly similar to those of claim(s) 3; and, thus, are rejected on the same grounds.
Claim(s) 4, 5, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 8,984,243) in view of Kokubun (US 2002/0023198); and further in view of Yamagami (US 2005/0160248); still further in view of Anumula (US 2018/0210665).
Regarding claim 4, Chen/Kokubun/Yamagami explicitly teach all the claim limitations except for the method of claim 1 wherein stretching the pod further comprises creating, for a host object coupled to the first storage system, a path to the copy of the virtual machine data on the second storage system.
Anumula, when addressing issues related to storage systems for backup, teaches wherein stretching the pod further comprises creating, for a host object coupled to the first storage system, a path to the copy of the virtual machine data on the second storage system [if the logical volume identifiers are the same, the multipath component 122 may determine that the same logical volume is accessible via the multiple VIOSs, and, at 508, create at least a first path and second path to the logical volume backed storage device for the client; ¶0036 and FIG. 5].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to create a path to the newly discovered and added redundant backup storage as disclosed in Anumula. The combination would have be obvious because a person of ordinary skill in the art would know to apply a known technique (i.e. creating a path to redundant storage) to a known device ready for improvement to yield predictable results (i.e. with the predictable result of making the newly added storage accessible to the system).
Regarding claim 5, Chen/Kokubun/Yamagami/Anumula the method of claim 4 wherein the host object coupled to the first storage system is configured to access the virtual volume data from either the first or second storage system [volumes may have multiple primary copies, such as if a volume is available for simultaneous read access by multiple executing programs and the resulting data access load is spread across multiple primary copies of the volume; c12 L34-40 on Chen].
Regarding claims 14 and 15; these claim(s) limitations are significantly similar to those of claim(s) 4 and 5; and, thus, are rejected on the same grounds.
Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 8,984,243) in view of Kokubun (US 2002/0023198); and further in view of Yamagami (US 2005/0160248); still further in view of Power (US 2017/0155713); and still further in view of Zino (US 2015/0002614).
Regarding claim 6, Chen/Kokubun/Yamagami explicitly teach all the claim limitations except for the method of claim 1 further comprising: receiving, by a virtual volume API (' Application Programming Interface') provider of an operating environment the first storage system, a request to establish a synchronous replication policy for the virtual volume datastore.
Power, on analogous art, discloses receiving, by a virtual volume API (' Application Programming Interface') provider of an operating environment the first storage system, a request to establish a synchronous replication policy for the virtual volume datastore [the synchronous replication relationship may specify that operations directed to the first storage controller, such as data operations (e.g., a write operation), offloaded operations (e.g., a copy offload operation), error handling operations (e.g., an abort task, a task set, a LUN reset, a target reset, etc.), and/or SAN control operations (e.g., a modification to LUN metadata or other storage object metadata, such as a LUN size change or a LUN space reservation), for commitment to the local storage are to be synchronously replicated to the second storage controller; ¶0056].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to stablish a replication relationship as disclosed by Powell. The combination would have be obvious because a person of ordinary skill in the art would know to use a known technique to improve similar devices in the same way.
What’s more, Zino discloses an API for virtual storage and communications [this can be implemented via an API between the MCU 116 2 and the session managers 102; ¶0043].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination with the protocol endpoint stretching and API of Zino for the purpose of improving communication sessions between storage. If different protocols exist the communication will have to go through additional processing which slows down the communication process [Zino ¶0011-13].
Regarding claim 16, these claim(s) limitations are significantly similar to those of claim(s) 6; and, thus, are rejected on the same grounds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON A MERCADO whose telephone number is (571)270-5744.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Yi, can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).	
/Ramon A. Mercado/Primary Examiner, Art Unit 2132